Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 12/02/2020, and restriction election dated 05/03/2022.  Claims 1-10 (By applicant restriction election from claims 1-20) are pending in the case.  Claim 1 is an independent claim.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4 are rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi).

As to independent claim 1, Navani teaches an information synthesis system (paragraph [0003], The present principles are directed to systems and methods for providing medical services, and more particularly, to providing a streamlined medical service that expedites document preparation, document updates and task execution using a simplified, user-friendly interface):
a computing system programmed to distribute templates including tasks for extracting information from unstructured sources to task executors (paragraph [0112], the task executor 230 may be configured to implement a comprehensive set of user friendly, natural language commands that can map to nearly any and all possible actions that may be performed on any EMR software; the software implemented task executor is a computer programmed function; paragraph [0125], The task executor 262 provides a listing of available templates to users 110; to provide a list of templated is to distribute templates;  paragraph [0115], the task executor 230 may extract the relevant information from the patient's previous electronic medical records and utilize this information to populate the attributes of the progress note; the patient's previous electronic medical records is the unstructured sources extracted),
receive task results from task executors as responses in the templates (paragraph [0125], The task executor 262 provides a listing of available templates to users 110 and permits users to incorporate the templates 262 in medical documents (e.g., progress notes); user to incorporate the templates 262 in medical documents is the task results). 
Bou-Ghannam does not teach:
an information system for generating a knowledge base:
identify domain-knowledge representations that are present in the task results but are absent from the knowledge base,
generate templates defining the tasks and including the domain-knowledge representations for extracting additional information from unstructured sources.
	Bou-Ghannam teaches:
an information synthesis system for generating a knowledge base (paragraph [0016], a system, method, and computer-readable medium are disclosed for performing a complex asset analysis operation; The complex asset crowdsourced data includes performance data along with configuration data, maintenance and repair history data, repair diagnostics rules data for each complex asset to allow the complex asset analysis operation to collectively develop a comprehensive repair and maintenance knowledge base to assist in making optimized maintenance and repair decisions) comprising: 
identify domain-knowledge representations that are present in the task results but are absent from the knowledge base (paragraph [0032], a knowledge base or corpus of electronic documents 106 or other data, a content creator 108, content users, and other possible sources of input; paragraph [0065], the detected symptoms and associated data fall under at least one of three categories as a result of analysis; With a third category, the detected symptoms do not match to any previous situation or mappings (indicating that the symptoms encountered are unique and have not been encountered before by other assets). In this category, the case is documented as a new occurrence to be corroborated by other assets in future analysis before declaring it as a newly discovered rule with some degree of confidence; the detected symptoms do not match to any previous situation is the knowledge absent from the knowledge base 106, the detected symptoms data is the task results).

Since Navani teaches a system for generating an information system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Bou-Ghannam, as the prior arts are in the same application field of task processing, and Bou-Ghannam further teaches identifying domain-knowledge representations. By incorporating Bou-Ghannam into Navani would improve the integrity of Navani’s system by allowing dynamic discover and enhancements of diagnostic rules (Bou-Ghannam, paragraph [0002]).
Bou-Ghannam/Navani does not teach:
generate templates defining the tasks and including the domain-knowledge representations for extracting additional information from unstructured sources.
	Bagchi teaches:
generate templates defining the tasks and including the domain-knowledge representations for extracting additional information from unstructured sources (paragraph [0042], The question-answering system derives answers from a repository of ‘domain knowledge’; paragraph [0059], For example, a clinical diagnosis query containing symptoms, findings, family history and demographic information, could generate a series of queries as follows, where the text in the <>characters is replaced by the corresponding concepts found in the case text: “What disease of condition could cause <symptom>?”; the generated diagnosis query is the tasks; paragraph [0057], In case of automatic formulation, a set of “standing” queries can be designed as a template. For example, a standing query in the medical domain is the “differential diagnosis.”; the designed template is the generated template; paragraph [0035], This case input information can be structured, unstructured or in other forms; paragraph [0051], The method can receive a user inquiry through the input/output module in the form of a free-form query, a free-form statement, and/or keyword search, etc. The input from the problem can be multi-modal, such as text, audio, images, and video. The text can be unstructured, such as paragraphs of problem description in natural language, or structured, such as the content derived from a database; user text input is the additional extracted unstructured information).
Since Navani/Bou-Ghannam teaches a system for generating an information knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generate templates defining the tasks and including the domain-knowledge representations for extracting additional information from unstructured sources, as taught by Bagchi, as the prior arts are in the same application field of knowledge base task processing, and Bagchi further teaches generating task template. By incorporating Bagchi into Navani/Bou-Ghannam would improve the integrity of Navani/Bou-Ghannam’s system by allowing to identify semantic concepts, relations and other relevant knowledge (Bagchi, paragraph [0053]).

As to dependent claim 4, the rejection of claim 1 is incorporated. Bou-Ghannam teaches the system of claim 1 wherein the tasks include summarizing information from unstructured data sources (paragraph [0056], the information model groups together concepts with an associated snap shot of asset performance parameters; the grouped information is the summarized information).

Claim 2 is rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of Gormish et al. (US 20120054112 A1, hereinafter Gormish).

As to dependent claim 2, the rejection of claim 1 is incorporated. 
Navani/Bou-Ghannam/Bagchi does not teach the system of claim 1 wherein the tasks are defined as human-only tasks, machine tasks, and machine-guided tasks.
Gormish teaches the tasks are defined as human-only tasks, machine tasks, and machine-guided tasks (paragraph [0107], constraints 150 may specify whether a particular microtask is to be distributed to only a human provider, only a machine provider, or could be sourced to either a human or machine provider based upon risk and quality levels associated with the task).
Since Navani/Bou-Ghannam/Bagchi teaches a system for generating a crowdsourcing knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tasks are defined as human-only tasks, machine tasks, and machine-guided tasks, as taught by Gormish, as the prior arts are in the same application field of task processing, and Gormish further teaches task types. By incorporating Gormish into Navani/Bou-Ghannam/Bagchi would improve the integrity of Navani/Bou-Ghannam/Bagchi’s system by allowing to get output of a desirable quality (Bou-Gormish, paragraph [0107]).

Claim 3 is rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of Bryant al. (US 20040045001 A1, hereinafter Bryant).

As to dependent claim 3, the rejection of claim 1 is incorporated. Navani/Bou-Ghannam/Bagchi does not teach the system of claim 1 wherein the computing system is further programmed to distribute the templates based on an availability of the task executors and an accuracy of the task executors.
	Bryant teaches:
the computing system is further programmed to distribute the templates based on an availability of the task executors and an accuracy of the task executors (paragraph [0020], determine if system resources required by said usable templates are available; and select, based on comparisons of said usable templates with said current configuration, an optimal resource allocation for execution of said task; comparisons of said usable templates with said current configuration is the task accuracy check).
Since Navani/Bou-Ghannam/Bagchi teaches a system for generating a crowdsourcing knowledge base, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tasks are defined as human-only tasks, machine tasks, and machine-guided tasks, as taught by Bryant, as the prior arts are in the same application field of task processing, and Bryant further teaches task types. By incorporating Bryant into Navani/Bou-Ghannam/Bagchi would improve the integrity of Navani/Bou-Ghannam/Bagchi’s system by allowing an optimal resource allocation for execution of said task (Bryant, paragraph [0020]).

Claim 5 is rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of GUEGAN et al. (US 20180210954 A1, hereinafter GUEGAN).

As to dependent claim 5, the rejection of claim 1 is incorporated. Navani/Bou-Ghannam/Bagchi does not teach the system of claim 1 wherein the tasks include summarizing information contained in at least a portion of a video.
	GUEGAN teaches:
the tasks include summarizing information contained in at least a portion of a video (paragraph [0015], a system and method that allows users to automatically generate a video summary from several videos, hereinafter source videos, based on video segments extracted from the several videos). 
Since Navani/Bou-Ghannam/Bagchi teaches a system for generating a crowdsourcing knowledge based tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tasks include summarizing information contained in at least a portion of a video, as taught by GUEGAN, as the prior arts are in the same application field of automatic task processing, and GUEGAN further teaches video summarization. By incorporating GUEGAN into Navani/Bou-Ghannam/Bagchi would expand the utility of Bou- Navani/Bou-Ghannam/Bagchi’s system by allowing to better select, rank, and/or order video segments to be included in the video summary (GUEGAN, paragraph [0015]).

Claim 6 is rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of GUEGAN et al. (US 20180210954 A1, hereinafter GUEGAN) and in view of Straker et al.  (US 20150348431 A1, hereinafter Straker) and in view of Yahata et al.  (US 20090097821 A1, hereinafter Yahata).

As to dependent claim 6, the rejection of claim 5 is incorporated. Navani/Bou-Ghannam/Bagchi/GUEGAN does not teach the system wherein the computing system is further programmed to validate task results received from each of the task executors and identify the task results as invalid responsive to a task completion time being less than a predetermined percentage of a duration of the portion of the video.
	Straker teaches:
validate task results received from each of the task executors and identify the task results as invalid responsive to a task completion time (paragraph [0048], If the server 220 determines that the indication of completion for the training module is not received during the time interval, e.g., received after the time interval has ended, the server 220 may determine that the indication of completion was received after the one or more tasks expired, is thus invalid, and determine not to generate a score for the training module for the indication of completion, e.g., give a score of zero for that team for that training module).
Since Navani/Bou-Ghannam/Bagchi/GUEGAN teaches a system for generating a crowdsourcing knowledge based tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate validate task results received from each of the task executors and identify the task results as invalid responsive to a task completion time, as taught by Straker, as the prior arts are in the same application field of task processing, and Straker further teaches to validate task results. By incorporating Straker into Navani/Bou-Ghannam/Bagchi/GUEGAN would expand the utility of Navani/Bou-Ghannam/Bagchi/GUEGAN’s system by allowing to generate a score for the training module (Straker, paragraph [0048]).
Navani/Bou-Ghannam/Bagchi/GUEGAN/Straker does not teach:
a time being less than a predetermined percentage of a duration of the portion of the video.
Yahata teaches a time being less than a predetermined percentage of a duration of the portion of the video (paragraph [0558], a time period corresponding to a certain percentage of the entire playback period (e.g. 1% or less)).
Since Navani/Bou-Ghannam/Bagchi/GUEGAN/Straketeaches a system for generating a crowdsourcing knowledge based tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate validate task results received from each of the task executors and identify the task results as invalid responsive to a task completion time, as taught by Yahata, as the prior arts are in the same application field of task processing time, and Yahata further teaches video time. By incorporating Yahata into Navani/Bou-Ghannam/Bagchi/GUEGAN/Strake would expand the utility of Navani/Bou-Ghannam/Bagchi/GUEGAN/Strake’s system by allowing to a time period equivalent to one video frame (Yahata, paragraph [0558]).

Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of Gormish et al. (US 20120054112 A1, hereinafter Gormish).

As to dependent claim 7, the rejection of claim 1 is incorporated. Bou-Ghannam teaches the system of claim 1 wherein to identify the task results (i) responsive to the task results being the same for a predetermined number of responses, (ii) responsive to the task results including terms identifying components that are absent from an original source that corresponds to the task results, and (iii) responsive to the task results being unique compared to those submitted by other task executors (paragraph [0065], the detected symptoms and associated data fall under at least one of three categories as a result of analysis; With a third category, the detected symptoms do not match to any previous situation or mappings (indicating that the symptoms encountered are unique and have not been encountered before by other assets); the detected symptoms data is the task results; the detected symptoms do not match to any previous situation or mappings is the task results being unique).
Navani/Bou-Ghannam/Bagchi does not teach:
the computing system is further programmed to validate the task results from each of the task executors and identify the task results as invalid.
POHL teaches:
the computing system is further programmed to validate the task results from each of the task executors and identify the task results as invalid (paragraph [0114], wherein the instructions, when executed, cause the machine to validate the result by determining a similarity score between the one or more images and known images of the task objective; and identifying the result as invalid when the similarity score exceeds a first threshold similarity).
Since Navani/Bou-Ghannam/Bagchi teaches a system for generating a crowdsourcing knowledge based tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the computing system is further programmed to validate the task results from each of the task executors and identify the task results as invalid, as taught by POHL, as the prior arts are in the same application field of task processing, and POHL further teaches validating task results. By incorporating POHL into Navani/Bou-Ghannam/Bagchi would expand the utility of Navani/Bou-Ghannam/Bagchi’s system by allowing identify the result as invalid when the similarity score exceeds a first threshold similarity (POHL, paragraph [0114]).

Claims 8-9 are rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of Goto et al. (US 20060218139 A1, hereinafter Goto).

As to dependent claim 8, the rejection of claim 1 is incorporated. 
Navani/Bou-Ghannam/Bagchi does not teach the system of claim 1 wherein the computing system is further programmed to maintain a chain of data for the tasks that includes, for each of the tasks, data defining an original source, a relevant part of the original source, a summarization of the relevant part, and a final summary derived from the summarization for each of tasks.
	Goto teaches:
	to maintain a chain of data for the tasks (paragraph [0039], These documents are presented based on the relation between documents stored in the document relation data memory 5; paragraph [0045], task data is stored in correspondence with each relation data) that includes, for each of the tasks, data defining an original source (paragraph [0057], all documents or documents related with some task are evaluated ("No" at S1301); documents are the original source), a relevant part of the original source (paragraph [0057], the set R of relation data is determined as all relation IDs corresponding to any task of the task set P; relation data is the relevant part), a summarization of the relevant part, and a final summary derived from the summarization for each of tasks (paragraph [0066], as shown in FIGS. 12, summaries 111, 113, 114, 122, 123, 125, and 126 of relation data of each task are created; 122 is a summarization of the relevant part; Fig. 12 summary report is the final summary).
Since Navani/Bou-Ghannam/Bagchi teaches a system for generating a crowdsourcing knowledge based tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Goto, as the prior arts are in the same application field of task processing, and Goto further teaches video summarization. By incorporating Goto into Navani/Bou-Ghannam/Bagchi would expand the utility of Navani/Bou-Ghannam/Bagchi’s system by allowing task data is stored in correspondence with each relation data (Goto, paragraph [0045]).

As to dependent claim 9, the rejection of claim 8 is incorporated. Bou-Ghannam teaches the system of claim 8 wherein the computing system is further programmed to facilitate training of one or more machine learning models by providing the chain of data to the machine learning models as training inputs (paragraph [0056], When the rule is validated as working on one asset (e.g., by the asset owner providing an indication that the rule solved the problem), the rule is then shared with other assets to add to their knowledge base and help optimize their maintenance decision when a similar symptom is encountered; the validated rule for solving one problem is the training input data).

Claim 10 is rejected under AIA  35 U.S.C §103 as being unpatentable over Navani et al. (US 20130085781 A1, hereinafter Navani) in view of Bou-Ghannam et al. (US 20170017931 A1, hereinafter Bou-Ghannam) in view of and in view of Bagchi et al. (US 20180025127 A1, hereinafter Bagchi) and in view of Bencke et al. (US 20170323211 A1, hereinafter Bencke).

As to dependent claim 10, the rejection of claim 1 is incorporated. Navani teaches the system of claim 1, with the task executors to distributing the templates (paragraph [0125], The task executor 262 provides a listing of available templates to users 110).
	Navani/Bou-Ghannam/Bagchi does not teach:
to predict accuracy of the task executors prior to a task activity.
Bencke teaches:
to predict accuracy of the task executors prior to a task activity (paragraph [0117], The final model can be used to score the accuracy of any user prior to allowing them to answer any questions in that task set or family of tasks by providing the appropriate inputs in to the model and receiving the prediction (or score) as output).
Since Navani/Bou-Ghannam/Bagchi teaches a system for generating a crowdsourcing knowledge based tasks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tasks include summarizing information contained in at least a portion of a video, as taught by Bencke, as the prior arts are in the same application field of task processing, and Bencke further teaches predicting task accuracy. By incorporating Bencke into Navani/Bou-Ghannam/Bagchi would expand the utility of Navani/Bou-Ghannam/Bagchi’s system by allowing to estimate how likely that user is to perform the task at the desired level of quality (Bencke, paragraph [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/BEAU D SPRATT/Primary Examiner, Art Unit 2143